ORDER and MEMORANDUM **
The petition for panel rehearing is GRANTED.
The Memorandum Disposition filed January 13, 2005, is withdrawn and replaced with the following Memorandum Disposition:
Jesus Ocegueda-Uribe appeals the sentence imposed following his guilty plea to illegal reentry of a deported alien in violation of 8 U.S.C. § 1326.
Because Ocegueda-Uribe was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the district court to answer that question, and to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, No. 03-30387, 2005 WL 1560269, *9 (extending Ameline’s limited remand procedure to cases involving non-constitutional Booker error).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.